Robinson, J.
(dissenting). This is an action for the determination of adverse claims to certain real property. Judgment was entered *251awarding tbe plaintiff possession of tbe land in question, with costs, and tbe defendant appeals.
Tbe action is based on a cropping land contract, dated November 5, 1915, whereby it is agreed tbat tbe plaintiff shall have and crop tbe land •during tbe year 1916. Defendant refused to abide tbe contract, and be never delivered to tbe plaintiff possession of tbe land.
Tbe remedy of tbe plaintiff, if any, was an action for specific performance or for money damages. An action for tbe determination of .adverse claims to real property does not lie when the plaintiff has no. •claim of title. The judgment should be reversed,'with directions to dismiss tbe action.